Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The Application filed 07/20/2020 has been entered and fully considered. 
Claims 1,2,3,4,5,6,7,8,9,10,11 are pending, and fully considered.

Allowable Subject Matter
Claims 1,2,3,4,5,6,7,8,9,10,11 allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding instant claims 1,7, the most related prior art is US 20180207344 (herein known as HISAMATSU).  

With regard to claim 1, HISAMATSU teaches an oxygenator comprising:, especially at abstract
a housing 110, especially at para 17, fig 2
a cylindrical heat exchange unit 160 comprised of a first hollow fiber membrane, especially at para 34, fig 2
a cylindrical gas exchange unit 170 comprised of a second hollow fiber membrane, especially at para 35, fig 2
wherein the first hollow fiber membrane and the second hollow fiber membrane are wound and are accommodated in the housing, especially at para 34,35, fig 2

wherein the housing includes a pair of partition sections of (at ends of 180) that partition each of spaces on both sides in an axial direction from the heat exchange unit and the gas exchange unit into a heat medium flow path and a gas flow path, especially at fig 2,3A 
HISAMATSU fails to teach the claim as a whole, and most notably the portion(s): “a cylindrical intermediate spacer arranged between the heat exchange unit and the gas exchange unit by winding an intermediate hollow fiber membrane, wherein at least one end portion of the intermediate spacer is located at a region that does not overlap the partition section in the radial direction in the end portions of the heat exchange unit and the gas exchange unit; wherein the partition sections are each inserted in respective gaps between end portions of the heat exchange unit and the gas exchange unit, and wherein the partition sections are axially shifted from the intermediate spacer..”


Regarding instant claims 2,3,4,5,6,8,9,10,11, the claims are allowable as being dependent on allowable independent claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY R SHUMATE whose telephone number is (571)270-5546.  The examiner can normally be reached on M-Th.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571)272-1242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY R SHUMATE/